Citation Nr: 1826014	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  09-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder, claimed as cervical spondylitis.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.P.



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2007 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cervical spondylosis with radiculopathy.  With respect to the claim for a TDIU, the Board assumed jurisdiction of such issue as part and parcel of the Veteran's increased rating claims for his bilateral knee disabilities. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In September 2011, the Veteran and D.P. testified at a Board hearing before a Veterans Law Judge. A transcript of the hearing is of record. In December 2017, the Veteran was advised that the Veterans Law Judge who conducted his hearing was no longer employed by the Board and, as such, was offered the opportunity to attend another Board hearing. He was further informed that, if he did not reply within 30 days of the letter, the Board would assume that he did not want another hearing and proceed accordingly. To date, the Veteran has not responded and, as such, the Board will proceed with the adjudication of his case. 

In December 2011, May 2013, May 2014, and July 2016, the Board remanded the issue of entitlement to service connection for a cervical spine disorder as well as a claim for service connection for a sinus disorder. In a September 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for allergic rhinitis/sinusitis; thus, the issue of entitlement to service connection for a sinus disorder is no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). The remaining claims now return for further appellate review.

The Board notes that, following the issuance of the most recent supplemental statement of the case in September 2017, additional evidence was associated with the record. However, in April 2018, the Veteran's representative waived AOJ consideration of all evidence of record. 38 C.F.R. § 20.1304(c) (2017). Therefore, the Board may properly consider the newly received evidence.

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to August 31, 2013, the Veteran was employed on a full-time basis in a substantially gainful occupation. 

2.  As of August 31, 2013, resolving all doubt in the Veteran's favor, his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

As of August 31, 2013, but no earlier, the criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice, 22 Vet. App. at 452. Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities. Specifically, in his September 2016 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran noted that his service-connected posttraumatic stress disorder (PTSD) and bilateral knee disabilities prevented him from securing or following any substantially gainful occupation. 

The Board considered the claim for a TDIU as part and parcel of his claim for higher ratings for his service-connected knee disabilities, which stems from May 4, 2007, the date of claim. See Rice, supra. However, prior to August 31, 2013, the Veteran was employed on a full-time basis in a substantially gainful occupation and, as such, a TDIU prior to August 31, 2013, is not warranted. In this regard, the record reflects that, from August 20, 1994, to August 30, 2013, the Veteran worked for the United States Postal Service (USPS) as a forklift operator for 40 hours a week. While he reported that he became too disabled to work as of June 30, 2013, he later reported that he was placed on leave thereafter and, according to the Office of Personnel Management, retired as of August 30, 2013. Consequently, the remaining inquiry is whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as of August 31, 2013.

As an initial matter, the Board notes that, as of such date, the Veteran was service-connected for PTSD, bilateral knee disabilities, left tympanic membrane perforation, cold weather injury to both feet, prostatitis, and allergic rhinitis/sinusitis, and met the schedular threshold for consideration of a TDIU.  Furthermore, upon review of the evidence, the Board finds that, after resolving all doubt in the Veteran's favor, his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as of August 31, 2013.

In this regard, while the Veteran was working full-time prior to August 31, 2013, the record reflects that his PTSD and bilateral knee disabilities began impacting his ability to work prior to his retirement.  Specifically, during his March 2009 VA mental disorder examination, the Veteran reported an incident where he became angry and yelled at his supervisor, and was placed on a different shift where he did not have to interact with as many people. Another March 2009 VA examiner noted that the Veteran's knees affected his ability to work as a forklift operator as he had trouble bending down, squatting, kneeling, or standing for prolonged periods of time. 

During his September 2011 Board hearing, the Veteran stated that he could not walk around with a cane at work and had to have one of his co-workers bring the forklift out to him so he could drive it. Additionally, during his February 2012 PTSD examination, the Veteran reported that he was "taken off the clock" after a cursing and near hitting incident at work and, while he got along with a few of his co-workers, he usually kept to himself. At his March 2012 knee examination, the examiner found that the Veteran's knee disability impacted his ability to work by limiting his ability to walk and stand, but he was able to drive a forklift. 

Following the Veteran's retirement in August 2013, during the Veteran's February 2015 knee examination, the examiner also found that his knee disabilities impacted his ability to work as he could not do prolonged standing, climbing, and bending. In a September 2016 statement, the Veteran noted that he was being harassed by one his supervisors and that he felt like if he did not talk to his psychiatrist, he was going to hurt someone if he did not get out of there. The Veteran also stated that his psychiatrist put him under his care so he could use annual and sick leave, while he prepared to retire. Additionally, one of the Veteran's supervisors also submitted a statement in September 2016 in which she noted that the Veteran had anger issues and kept mostly to himself. She also stated that she had to have intense counseling with the Veteran to try to calm him down after he got into disagreements with others.

Moreover, during his April 2017 PTSD examination, the Veteran reported that he last worked for the USPS in 2013 and that he was having trouble with one of his supervisors and other co-workers. The Veteran also stated that he was going to try and stay at the USPS, but thought "I best get out of here before I get into it physically with somebody." The examiner found that the Veteran's ability to work cooperatively and effectively with co-workers, supervisors, and the public was judged to be moderately impaired due to his PTSD symptoms. During his January 2018 PTSD examination, the examiner noted that the Veteran had been retired for almost five years after "hanging it up due to disagreements with other coworkers and the way things were being done at work." The Veteran also reported that he learned a great deal from treatment, but that progress could still be made, especially with his irritability and anger issues. 

Based on a review of the foregoing evidence, the Board concludes that the Veteran is entitled to a TDIU as of August 31, 2013. In this regard, the record reflects that his service-connected PTSD and bilateral knee disabilities hinder his ability to function in a work setting and in a physical environment, which is especially problematic since the Veteran's work history is exclusively limited to being a forklift operator. Thus, resolving all doubt in the Veteran's favor, the Board finds that the requirements for a TDIU are met as of August 31, 2013, the day after he last worked in a substantially gainful occupation.

ORDER

As of August 31, 2013, but no earlier, a TDIU is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has a cervical spine disorder, which has been diagnosed as cervical radiculopathy, spondylosis, mild degenerative joint disease (DJD), cervical myelopathy, and/or status post anterior cervical diskectomy and fusion (ACDF) throughout the appeal period, that is directly related to his military service, to include in-service treatment he received concerning his neck. 

In this regard, the Veteran's service treatment records (STRs) reveal that, in November 1981, he complained of a painful and stiff neck with headaches when he was upset. In August 1983, it was noted that the Veteran had pain on flexion of the neck and when turning his head to the left. Additionally, an August 1988 STR noted that the Veteran complained of pain in the back of his neck and an assessment of a cervical strain was made. 

While numerous opinions on the etiology of the Veteran's neck disorder have been rendered during the course of the appeal, such were previously determined to be insufficient to decide the claim. As such, pursuant to the Board's July 2016 remand, an addendum opinion was obtained in November 2016. At such time, the examiner opined that it was less likely than not that the Veteran's cervical radiculopathy, spondylosis with myelopathy, and/or cervical myelopathy, DJD of the cervical spine, or status post ACDF had their onset in service, or were otherwise the result of a disease or injury in service. In support thereof, the examiner noted that the Veteran was diagnosed by neurology in January 1984 with predominantly muscle contraction headaches, with a possibility of a minor vascular component. The examiner noted that such was not a diagnosis of the aforementioned cervical spine disorders nor would predominantly muscle contraction headaches with a possibility of a minor vascular component be causative for these diagnoses or result in status post ACDF. 

However, as the examiner did not address the specific November 1981, August 1983, and August 1988 in-service complaints, another addendum opinion was obtained in May 2017. The examiner provided the same opinion and rationale as he did in November 2016, except he included that the Veteran's current cervical spine disorders were not due to the complaints in November 1981, August 1983, and August 1988. However, the examiner did not provide a rationale for why the Veteran's current cervical spine disorders were not related to the aforementioned in-service treatments. Thus, the Board finds that an addendum opinion is needed to address such inquiry. 

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who provided the May 2017 VA opinion. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the May 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should provide an opinion on the following:

(A) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine disorder, currently diagnosed as cervical radiculopathy, spondylosis, mild DJD, cervical myelopathy, and/or status post ACDF, had its onset during service or is otherwise etiologically related to service, to include the Veteran's in-service neck complaints.  In offering such opinion, the examiner must consider and discuss the November 1981, August 1983, and August 1988 STRs. 

(B) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's arthritis manifested within one year of his July 1992 separation from service, i.e., by July 1993, and, if so, describe the manifestations.

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any of the currently diagnosed cervical spine disorders.

A complete rationale for any opinion offered should be provided.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If such claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


